COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Loretter Brock v. Yanwei Cen

Appellate case number:    01-18-00337-CV

Trial court case number: 1106584

Trial court:              County Civil Court at Law No. 3 of Harris County

Date motion filed:        September 28, 2018

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 49.3, 49.5.


Judge’s signature: /s/ Sherry Radack
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Brown and Caughey.


Date: October 25, 2018